      Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 1 of 9 PageID 1



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION

 KENNITH MARK WATKINS,

                      Plaintiff,
                                                                             Civil Action No.
 vs.
 UNITED STATES OF AMERICA; U.S.
 DEPARTMENT OF VETERANS AFFAIRS;
 ROBERT WILKIE, SECRETARY OF THE
 DEPARTMENT OF VETERANS AFFAIRS,

                     Defendants.
 ________________________________/

                                     PLAINTIFF'S ORIGINAL COMPLAINT

                                                        A. PARTIES
             Plaintiff, Kenny W atkins, is over nineteen years old and a citizen of the State of Florida.
 1.
             Defendants, the United States of America, is being be served by certified mail to the Attorney General of
 2.

   the United States; U.S. Department of Veterans Affairs, and Robert W ilkie, Secretary of the Department of Veterans

   Affairs; and the United States Attorney for the United States District Court for the Middle District of Florida; and to

   the civil-process clerk at the United States Attorney's office.




                                                  B. JURISDICTION
             This action is brought pursuant to Federal Tort Claims Act, 28 U.S.C. § 2671 et seq., and the court has
 3.

   jurisdiction over the lawsuit under 28 U.S.C. §1346(b) and 28 U.S.C.      §§ 1331 because the suit involves a claim

   against the United States for personal injury caused by the tortious acts and/ or omissions of a government agency

   and its employees and or agents while acting within the scope of their employment.



                                                       C. VENUE

 4.           Venue is proper in this district under 28 U.S.C. §1402(b) because the acts complained of occurred in the


 Middle District of Florida.

Watkins v United States of America                                                                             Page 1
      Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 2 of 9 PageID 2




                                          D. CONDITIONS PRECEDENT

 5.           Plaintiff has timely presented this claim in writing to the VA. On or about June 12, 2019, Plaintiff


 submitted an Administrative Claim for the claim set forth below to the U.S. Department of Veterans Affairs,


 hereinafter "VA". The instant complaint is filed within six months after the agency's final written notice of its denial


 of the claim dated March 4, 2020. All conditions precedent, exhaustion of administrative remedies, have been met in


 the instant Federal Tort Claims Act, hereinafter "FTCA", action. See, Plaintiff's Composite Exhibit 1,


 Correspondence to and from Department of Veterans Administration (VA).




                                          E. STATEMENT OF FACTS
            That on February 14, 2018, Plaintiff, Kenneth Mark W atkins, hereinafter "W atkins", suffered serious
 6.

 personal injury while in the parking lot at the C.W . Bill Young VA Medical Center, in Bay Pines, Florida, hereinafter

 “VAMCBP”, as a result of an attack by Jason Mauga (also reported as Jason Maugla, hereinafter “Muaga”), a veteran

 participating in a Residential Rehabilitation Treatment Program at VAMCBP, who had mental health issues,

 including anger management, that were known by the VA, or should have been known by the VA, before the attack

 on Plaintiff W atkins.

7.       That said defendants, United States of America and VA as a United States governmental agency and operated

by agency's employees and or agents who were acting in the course and scope of their employment.

8.       That at all times material, the defendants created and maintained through acts and or omissions an unsafe

hospital premises and environment that fostered, allowed, and was generally conducive to injurious behavior and

tortious conduct to VA visitors.

9.       That at all times material, the defendants provided inadequate, if any, monitoring and enforcement of formal

or informal institutional VA rules, policies and procedures in place at the time of the attack on Plaintiff W atkins.

10.      Defendants, the United States of America, is being be served by certified mail to the Attorney General of the

United States; U.S. Department of Veterans Affairs, and Robert W ilkie, Secretary of the Department of Veterans



Watkins v United States of America                                                                               Page 2
      Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 3 of 9 PageID 3



Affairs; and the United States Attorney for the United States District Court for the Middle District of Florida; and to the

civil-process clerk at the United States Attorney's office.

11.       That on February 14, 2018, Plaintiff W atkins, a VA hospital visitor/invitee, was attacked and thrown to the

ground by Jason Mauga, who was at VAM CBP to participate in a Special Rehabilitation Treatment Program offered by

the VA. See Plaintiff's Exhibit 2, p. 20 & p. 6, respectively, Extract from VA Police Incident Report, pp. 1-20, .

12.       That Plaintiff W atkins, subsequently reported that during the attack, visitor Mauga manhandled and bullied

him, put him in a martial arts-type death lock and then “slammed” his body to the ground causing hand and head

injuries. See Plaintiff's Exhibit 2, p. 6 and p. 7, respectively, Extract from VA Incident Report, pp. 1-20.

13.       That visitor Mauga, at all times material, was known by the VAMCBP facility staff, personnel and VA to be a

person with concerns as he was enrolled in or attending VAMCBP’s Special Rehabilitation Treatment Program .

14.       That Visitor Mauga’s dangerous and violent propensities were, at all times material, facts known by, or which

should have been known by, the VAMCBP facility staff, personnel and VA management before his attack on Plaintiff,

Kenny W atkins on February 14, 2018.

15.       That after the February 14, 2018 attack, Plaintiff Watkins, was transported and admitted to the Emergency

Department (“ED”) at VAMCBP for treatment of injuries with ER treatment records indicating that Plaintiff W atkins

medically required treatment for Cranial CT Scan of the head/brain and radiographs of the thumb.

16.       That Plaintiff W atkins's Radiology Reports of the thumb and head from the ED of VAM CBP on February 14,

2018, Findings stated “dislocation of the first proximal phalanx has been reduced” and “[l]arge left mid scalp

hematoma”. Clinical History indicated reason for study “assault".

17. That the March 9, 2018 medical examination by Dr. Marc S. Barasch confirmed that Plaintiff W atkins suffered a


       traumatic subdural hemorrhage and epidural hemorrhage without loss of consciousness--damage caused during the


       assault February 14, 2018 by Jason Mauga while Plaintiff Watkins was a visitor/invitee VAMCBP facility, due to


       the negligence of VA staff. (Emphasis added).


18. That at all times material, the defendants provided a one-of-a kind VA Special Residential Rehabilitation


       Treatment Program for treatment to veterans with Detox, Inpatient, & Outpatient Drug & Alcohol problems at the


       subject VAMCBP facility building, inter alia, treatment for patients with histories of violence, thereby creating


Watkins v United States of America                                                                              Page 3
      Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 4 of 9 PageID 4



       and maintaining through acts and or omissions an unsafe hospital premises and environment that fostered,


       allowed, and was generally conducive to injurious behavior and tortious conduct by Program participating-


       veterans to visitors/invitees.


19.       That at all times material, the defendants provided inadequate police and security at and around the Bay Pines

VAMCBP facility building grounds and parking lot in which Plaintiff W atkins was a visitor/invitee at the time of the

attack, thereby creating and maintaining through acts and or omissions an unsafe hospital premises and environment

that fostered, allowed, and was generally conducive to injurious behavior and tortious conduct by Program

participating-veterans to visitors/invitees.

20.       That at all times material, police and security, if any, were available only from a location too remote from the

Bay Pines VAMCBP facility parking lot in which Plaintiff Watkins was at the time of the attack, thereby creating and

maintaining through acts and or omissions an unsafe hospital premises and environment that fostered, allowed, and was

generally conducive to injurious behavior and tortious conduct by Program participating-veterans to visitors/invitees.


25. That at all times material, the defendants provided inadequate physical security monitoring and protective systems and

       surveillance including, but not limited. to, the lack of security cameras, instead, the defendants relied upon the use

       of limited, partial-view cameras at the Bay Pines VAMCBP facility parking lots and buildings where Plaintiff

       W atkins visited at the time of the attack, thereby creating and maintaining through acts and or omissions an unsafe

       hospital premises and environment that fostered, allowed, and was generally conducive to injurious behavior and

       tortious conduct by Program participating veterans to visitors/invitees.


26. That at all times material, the defendants were aware and knew or should have known of the safety and security


       issues by complaints, notices, and communications from VA employees, staff, personnel, and agents of the VA at


       the Bay Pines VAMCBP facility building and parking lot where Plaintiff W atkins visited at the time of the


       attack, thereby creating and maintaining through acts and or omissions an unsafe hospital premises and


       environment that fostered, allowed, and was generally conducive to injurious behavior and tortious conduct by


       Program participating veterans to visitors/invitees.

27. That the Department of Veterans Affairs medical facilities, generally, and the VAMCBP residential patient facilities


Watkins v United States of America                                                                                Page 4
   Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 5 of 9 PageID 5



     in Bay Pines, Florida, specifically, have an established pattern and practice of negligent conduct by its administration,


     staff, and employees against visitors and other safety incidents on its premises as a result of serious deficiencies in


     its guidance and administrative oversight.


28. That VAMCBP management had been placed on clear notice of possible V A assaults and safety incidents by the

     GA0-11-530 2011 report and or other similar and related federal mandates/procedures, requirements that were in

     effect before Plaintiff W atkins's February 14, 2018, assault.

29. That the G A0-11-530 report found that VA facilities failed to accurately assess safety and security risks, security


     problems and or take effective safety measures including the provision, if any, of adequate security personnel,


     security surveillance and monitoring systems and or personal panic alarms.



                                     E. CHOICE OF LAW . UNDER THE FTCA

It is a well-settled general principle that the tort liability of the United States is, in actions under the FTCA, governed by

the law of the state where the tortuous conduct took place. Such FTCA claims are governed by the substantive law of the

state where the act or omission occurred, in this case, the State of Florida. 28 U.S.C. §1346(b)(1); Stevens v. Battelle Mem.

Inst., 488 F.3d 896, 899 n. 3 (11th Cir. 2007); US v. Stevens, 994 So. 2d 1062 (Fla. 2008). Thus, Florida tort law is

controlling under the facts of Plaintiff W atkins' instant FTCA action.




                               G. COUNT I - NEGLIGENCE / INADEQUATE SECURITY

     Plaintiff incorporates by reference and re-alleges all prior paragraphs as if set out fully herein.


30. The defendants, under Florida law, owe a duty to supervise and exercise due and proper diligence over


     employees and are liable for the employees' incompetency and negligence when the employer has knowledge or


     should have knowledge had he exercised ordinary care.


31. The defendants had a duty to provide adequate security for its invitees especially at the mental health building


     entrance due to the number of people that had mental health problems, PTS problems, anger management


     problems to prevent foreseeable injuries to invitees.


Watkins v United States of America                                                                                 Page 5
      Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 6 of 9 PageID 6



32.       The defendants breached said duty by acts and or omissions in failing to provide adequate security for its

invitees, hospital administration standards, quality assurance programs, and procedures and other general supervisory

measures necessary to provide reasonably adequate and proper selection, training, review, and supervision of hospital

employees, staff, personnel, and agents to provide adequate security for invitees at the subject location.

33.       The defendants breached said duty by acts and or omissions to provide an adequate number of available

trained staff and VA police to provide and promote safety and to prevent injury by attack by one VA Program

participating-veteran on another VA visitor/invitee.

34.       The defendants' breach of said duty to provide adequate security and supervise was the proximate cause of

Plaintiff, Kenny W atkins's damages.

35.       As a result, Plaintiff, Kenneth W atkins has suffered actual damages, including personal injury, and mental and

emotional distress from the attack and ongoing consequences thereof.

       W HEREFORE, PREMISES CONSIDERED, the Plaintiff demands damages against the defendants for actual

damages to be determined by the Court, plus attorneys' fees, interest, court costs, and for such other, further, different

and general relief as justice may require.




                                     H. COUNT II — NEGLIGENT SUPERVISION

          Plaintiff incorporates by reference and re-alleges all prior paragraphs as if set out fully herein.

36.       The defendants, under Florida law, owe a duty to supervise and exercise due and proper diligence over

employees and are liable for the employees' incompetency and negligence when the employer has knowledge or should

have knowledge had he exercised ordinary care.

37.       The defendants breached said duty by acts and or omissions to provide adequate hospital administration

standards, quality assurance programs, and procedures and other general supervisory measures necessary to provide

reasonably adequate and proper selection, training, review, and supervision of hospital employees, staff, personnel, VA

police and agents.

38.       The defendants breached said duty by acts and or omissions to provide an adequate number of available

trained staff to provide and promote safety and to prevent injury by attack by one VA Special Rehabilitation Treatment

Program patient on another VA visitor.


Watkins v United States of America                                                                               Page 6
      Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 7 of 9 PageID 7



39.       The defendants breached said duty by acts and or omissions to segregate or remove a resident of a VA Special

Rehabilitation Treatment Program with a prior violent history and or a substantial violent propensity, who was known

to the VA before the attack to have violent propensities.

40.       The defendant's breach of said duty of care was the proximate cause of Plaintiff, Kenneth W atkins's damages.

41.       As a result, Plaintiff, Kenneth Watkins has suffered actual damages, including personal injury, and mental

and emotional distress from the attack and ongoing consequences thereof.

42.       The defendants' breaches were done with knowledge of the existing conditions and while conscious that injury

would likely result from its acts and or omissions.

          W HEREFORE, PREMISES CONSIDERED, the Plaintiff demands damages against the defendants for actual

damages to be determined by the Court, plus attorneys' fees, interest, court costs, and for such other, further, different

and general relief as justice may require.

                      I. COUNT III - NEGLIGENT IM PLEM ENTATION OF VHA DIRECTIVE


          Plaintiff incorporates by reference and re-alleges all prior paragraphs as if set out fully herein.

43. The defendants, under Florida law and under Public Law 112-154, §106, owe a duty to implement and comply with

       the Veterans Health Administration (VHA) Directive 2012-126 at each medical facility of the Department.

44. The defendants breached said duty by acts and or omissions in one or more ways, including failing to ensure that

       each Veterans Integrated Service Networks (VISN) facility conducts the W orkplace Behavioral Risk Assessment to

       designate high-risk areas within each medical facility.

45. The defendants breached said duty by acts and or omissions in one or more ways, including by failing to ensure

       adequate security at the VAMVCP mental health facility to prevent a foreseeable injury.

46. The defendant's breach of said duty was the proximate cause of Plaintiff, Kenneth W atkins's damages.

47. As a result, Plaintiff, Kenneth Watkins has suffered actual damages, including personal injury, and mental

       and emotional distress from the attack and ongoing consequences thereof.




                                             J. FEDERAL TORT CLAIM S ACT
       These acts and or omissions by the Unites States of America by and through its agency, the United States Department

48.



Watkins v United States of America                                                                               Page 7
      Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 8 of 9 PageID 8



       of Veterans Affairs and its employees, Robert W ilkie, Secretary of the Department of Veterans Affairs and others

       were negligent. The employees and agents of defendants were acting in the course and scope of their office or

       employment and had a duty to exercise ordinary care and perform the duties of a hospital reasonably and prudently.

       Under the laws of the State of Florida, a private person would be liable to plaintiff for these acts and or omissions.

       Under 28 U.S.C. §2674, the United States is liable to plaintiff for his damages resulting from the personal injury

       described below.

                                                       K. DAM AGES

49. That Plaintiff, Kenneth W atkins, was attacked on February 14, 2018, by Bay Pines VAM CBP patient which for

       W atkins resulted in an emergency room treatment for physical injury, multiple contusions, and lacerations

       involving the placement of staples, sutures, stitches, etc., and furthermore resulting in psychological trauma and

       treatment.

50. As a direct and proximate result of defendants negligence, Plaintiff, Kenneth W atkins, incurred substantial and

       severe physical and psychological injuries including, but not limited to, ongoing posttraumatic stress disorder

       (PTSD), physical impairment in the past and future, physical pain and mental anguish in the past and future,

       medical expenses in the past and future, resulting unemployability, lost earnings, loss of earning capacity, and

       other resultant compensatory damages and injuries and has timely made the instant Federal Torts Claim Act claim

       against the VA for the sum certain, thirty million dollars ($30,000,000.00) and all other relief the court deems

       appropriate.




                                                           U. PRAYER

51.       For these reasons, plaintiff asks for judgment against defendant for the following:

            a.        Compensatory damages of $30,000,000.00

            b.        Costs of suit.

            c.        Post judgment interest.

            d.        All other relief the court deems appropriate and just under law.



Watkins v United States of America                                                                                Page 8
Case 8:20-cv-01802-CEH-CPT Document 1 Filed 08/04/20 Page 9 of 9 PageID 9
